Title: To James Madison from William E. Hũlings, 26 January 1803
From: Hũlings, William E.
To: Madison, James


					
						Sir
						New Orleans 26th. Jany. 1803
					
					The Original of the inclosed triplicate left this place by Goverr. Claiborne’s express, on the 21st. Inst.  The letters from his Excelly the Govr, and Intendt. to his C. Majesty’s Embasr. were by me, inclosed to you.  Every thing remains as before the arrival of the dispatchez, nor do I believe any alteration will take place until the French, or orders from his C. M. arrive.  The waters of the Missisy. are already high, and the season is near when the vast quantity of Produce from the American states, must force it’s way down; and being down, must want a place of deposit, until it can be shipped to foreign Ports.  I have the honour to be with great respect Sir, Your Most Obdt. Servt.
					
						Wm. E Hũlings
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
